DETAILED ACTION
This office action is responsive to the amendment filed 8/22/2022.  As directed, claims 1-19 have been canceled, claims 20-23, 26, and 30 have been amended, and no claims have been added.  Thus claims 20-37 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 20-23, 26, 29-32, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lithgow et al. (2004/0118406) in view of Kopacko et al. (2003/0019496) and Barnett et al. (6,651,663).
Regarding claim 20, Lithgow discloses a breathing assistance apparatus comprising: a mask body (12) adapted to cover a nose and a mouth of a patient (fig. 10 shows the opening for a user)  and a mask cushion (14) configured to contact facial contours of the patient, the mask cushion (14)  being a single wall membrane (as shown cushion 14 if of the type having only a single membrane 40) having an apex (top), the mask cushion (14) comprising: a cushion base (24) coupled to a periphery of the mask body (12); a side wall (36, 50) that extends from the cushion base and that defines a periphery of the mask cushion; and a lip (40)  defining a patient-contacting surface that surrounds an opening configured to receive the nose and the mouth of the patient, the opening having an uppermost extent (uppermost point) and a lowermost extent (lowermost point).
Lithgow teaches a membrane (40) but does not specifically disclose the lip of the mask cushion comprises an upper thin region and a lower thin region that are separated from one another by portions the mask cushion  having a greater thickness, each of the upper thin region and the lower thin region having a smaller thickness than adjacent portions of the lip, wherein the upper thin region has at least a portion that is located above the opening at the apex and wherein the lower thin region has at least a portion that is located below the opening and defines a portion of the lowermost extent of the opening; wherein the lower thin region defines a variable width; wherein the upper thin region is configured to rest against a nasal bridge of the patient and the lower thin region is configured to rest against a chin of the patient; wherein the lip of the mask cushion further comprises a pair of side thin regions, each of the pair of side thin regions extends along a respective side of the lip adjacent the opening and terminates at a location spaced above the lowermost extent of the opening such that only a portion of the opening within the respective sides of the lip is defined by the pair of side thin regions; wherein each of the pair of side thin regions extends only partially across a lateral surface of the respective side of the lip such that the lip defines a relatively thicker laterally outward region located laterally outward of each of the pair of side thin regions; and wherein each of the pair of side thin regions are located between the upper thin region and the lower thin region.  However, Kopacko teaches the lip (18)  of the mask cushion comprises an upper thin region (40)  and a lower thin region (chin region of sealing portion 35, 42) that are separated from one another by portions of the mask cushion having a greater thickness (i.e. nasal bridge and chin regions ae separate and ), each of the upper thin region (40) and the lower thin region (chin region 35) having a smaller thickness than adjacent portions (31) of the lip, wherein the upper thin region (40) has at least a portion that is located above the opening at the apex (as shown, the nasal bridge region is above the opening at the apex) and wherein the lower thin region (chin region 35)  has at least a portion that is located below the opening (38) and defines a portion of the lowermost extent of the opening (as shown the chin region is in the lower portion); wherein the lower thin region (chin region 35, 42)  defines a variable width (as shown in fig. 7, the chin region curves and thereby has a variable width); wherein the upper thin region(40)  is configured to rest against a nasal bridge of the patient and the lower thin region (chin region 35) is configured to rest against a chin of the patient; wherein the lip of the mask cushion (18) further comprises a pair of side thin regions (side cheek regions 35), each of the pair of side thin regions extends along a respective side of the lip adjacent the opening (38) and terminates at a location spaced above the lowermost extent of the opening such that only a portion of the opening (38) within the respective sides of the lip is defined by the pair of side thin regions (as shown only a portion of the side regions extend in the cheek regions.  As shown the side regions include lower side lip regions; [0043] last 5 lines), wherein each of the pair of side thin regions (side cheek regions) extends only partially across a lateral surface of the respective side of the lip such that the lip defines a relatively thicker laterally outward region (31, 42) located laterally outward of each of the pair of side thin region (cheek regions 38); wherein each of the pair of side thin regions (cheek regions 35)  are located between the upper thin region (40) and the lower thin region (chin region 35).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the membrane of Lithgow to include thin and thick regions as taught by Kopacko to provide enhanced comfort and effective seal.
The modified Lithgow discloses thin and thick regions (see fig. 1 of Kopaco) but doe not specifically disclose the upper thin region and lower thin region are separated by portions of the cushion having a greater thickness.  However, Barnett discloses an upper thin region (128) and a lower thin section (130; figs. 1c, 1d)  separated from each other by portions of the mask cushion having a greater thickness (as shown in figs. 1c, 1d, lateral regions 126 include thicker reinforcement areas whereas the notched areas 128, 130 have less reinforcement area and are thereby thicker; col. 6 lines 1-15, lines 30-36).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the seal and reinforcement of the modified Lithgow to include thicker regions separating the thinner regions as taught by Barnett to provide enhanced flexibility in prominent nose and chin regions while more support in lateral regions for support in contacting the face as disclosed in Barnett (abstract last 3 lines, col. 5 lines 44-63.
Regarding claim 21, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the lower thin region (chin region 35)  extends to a lower edge of the lip ([0042] lines 1-15 of Kopacko).
Regarding claim 22, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the width of the lower thin region (chin region 35) increases in a direction from the lowermost extent of the opening to the lower edge of the lip (as shown in fig. 7, the thickness increases from the opening to the edge).
Regarding claim 23, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the upper thin region  (40) is arcuate in shape (as shown the nasal bridge s arcuate).
Regarding claim 26, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the each of the pair of side thin regions (cheek regions 35) extend from the upper thin region ([0042] lines 1-15, [0043] lines 1-10).
Regarding claims 29 and 37, the modified Lithgow teaches (see figs. 1-6 of Kopacko) the upper thin region (40) is more flexible and configured to be collapsible to a greater degree when a force is placed against the mask cushion relative to other portions (31) of the mask cushion ([0041] lines 1-20, [0042] lines 1-15 disclose that the region 40 is thinner and more flexible  and thus able to collapse to a greater degree than the thicker less flexible region 31 which is supported by ribs).
Regarding claim 30, Lithgow discloses a breathing assistance apparatus comprising: a mask body (12) adapted to cover a nose and a mouth of a patient (fig. 10 shows the opening for a user)  and a mask cushion (14) configured to contact facial contours of the patient, the mask cushion (14)  being a single wall membrane (as shown cushion 14 if of the type having only a single membrane 40) having an apex (top), the mask cushion (14) comprising: a cushion base (24) coupled to a periphery of the mask body (12); a side wall (36, 50) that extends from the cushion base and that defines a periphery of the mask cushion; and a lip (40)  defining a patient-contacting surface that surrounds an opening configured to receive the nose and the mouth of the patient, the opening having an uppermost extent (uppermost point) and a lowermost extent (lowermost point).
Lithgow teaches a membrane (40) but does not specifically disclose the lip of the mask cushion comprises an upper thin region at the apex having a smaller thickness than adjacent portions of the lip, wherein the upper thin region has at least a portion that is located above the opening at the apex, the thin region defines a variable width; wherein the upper thin region is configured to rest against a nasal bridge of the patient and a width tapers inward between an upper edge of the lip and the uppermost extend of the opening).  However, Kopacko teaches the lip (18)  of the mask cushion comprises an upper thin region (40)  and a lower thin region (chin region 35) the upper thin region (40)  having a smaller thickness than adjacent portions (31) of the lip, wherein the upper thin region (40) has at least a portion that is located above the opening (38) at the apex (as shown, the nasal bridge region is above the opening at the apex) wherein a width of the thin region (40) tapers inward (variable width) between an upper edge of the lip and the uppermost extend of the opening (38)  (as shown in fig. 7, the nasal bridge region 40 curves tapers inward from the outer edge towards the opening just as a triangle tapers inward at its apex and thereby varies as variable width); wherein the upper thin region(40)  is configured to rest against a nasal bridge of the patient.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the membrane of Lithgow to include thin and thick regions as taught by Kopacko to provide enhanced comfort and effective seal.
The modified Lithgow discloses thin and thick regions (see fig. 1 of Kopaco) but doe not specifically disclose the upper thin region and lower thin region are separated by portions of the cushion having a greater thickness.  However, Barnett discloses an upper thin region (128) and a lower thin section (130; figs. 1c, 1d)  separated from each other by portions of the mask cushion having a greater thickness (as shown in figs. 1c, 1d, lateral regions 126 include thicker reinforcement areas whereas the notched areas 128, 130 have less reinforcement area and are thereby thicker; col. 6 lines 1-15, lines 30-36).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the seal and reinforcement of the modified Lithgow to include thicker regions separating the thinner regions as taught by Barnett to provide enhanced flexibility in prominent nose and chin regions while more support in lateral regions for support in contacting the face as disclosed in Barnett (abstract last 3 lines, col. 5 lines 44-63.
Regarding claim 31, the modified Lithgow teaches (see fig. 1-6 of Kopako) that the thin region (40)  extends all the way to, and defines a portion of, a periphery of the opening (38).
Regarding claim 32, the modified Lithgow teaches (see fig. 1-6 of Kopako) each side of the thin region (35, 40) intersects the opening (38) below the uppermost extent (as shown, side regions intersect the opening below the apex).


Claims 27, 28, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lithgow in view of Kopacko and Barnett, as applied to claims 20 and 30 above, and further in view of Gunaratnam et al. (7,021,311).
Regarding claims 27 and 35, Lithgow teaches a frame but does not specifically disclose the mask body is made of polycarbonate. However, Gunaratnam teaches polycarbonate (col. 4 lines 25- 35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the frame of Lithgow to be manufactured from polycarbonate as taught by Gunaratnam to provide the advantage of enhanced durability.
Regarding claim 28 and 36 Lithgow discloses that the cushion (14) is made of silicone (col. 11 lines 40-41).

Allowable Subject Matter
Claims 24, 25, 33, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments








Applicant's arguments filed 8/22/2022  have been fully considered but they are not persuasive.
Applicant argues on page 7 last paragraph through page 9 last paragraph that the thin regions are not separated by a thick region.  It is noted that Examiner considers the chin region of seal 35 as lower thin region.  In any case, Barnett is relied on for disclosing an upper thin region (128) and a lower thin section (130; figs. 1c, 1d)  separated from each other by portions of the mask cushion having a greater thickness (as shown in figs. 1c, 1d, lateral regions 126 include thicker reinforcement areas whereas the notched areas 128, 130 have less reinforcement area and are thereby thicker; col. 6 lines 1-15, lines 30-36).  Thus the combination including Barnett teaches this limitation as claimed.
Applicant argues on page 11 1st paragraph through last paragraph that the nasal bridge region does not vary in thickness.  Examine respectfully disagrees.  As shown in fig. 7, the nasal bridge region 40 curves tapers inward from the outer edge towards the opening similar to how a triangle tapers inward at its apex.  Thus the width varies and Kopacko teaches this limitation as claimed.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785